Title: To James Madison from Stephen Cathalan Jr., 30 July 1805 (Abstract)
From: Cathalan, Stephen Jr.
To: Madison, James


          § From Stephen Cathalan Jr. 30 July 1805, Marseilles. “I embrace the opportunity of Mr. Julius Oliver of Philadelphia who is ready to Sail on his Brig Jefferson for that port, to Congratulate you on the Peace which has been Signed between the United States and the Bashaw of Tripoly on the 3d. June last, which by the reports is an honorable and advantageous one, and produces the best effects for the energy the Government of the United States has Shewed in that Contest and the Valour of their officers and Seamen; I herein have the honor to inclose you the States of the American Vessels entered and Cleared from this port from the 1st. July 1804 to the 31, Decembr. with the States of those from the 1st. January to the 30th. June ulto. [not found]. You will observe that trade between united States in this Port has much encreased and it is hoped it will Continue more So as long as war will Continue between France & England.
          “Mr. Julius Oliver who was my Chancellor will probably have to honor of presenting his Respects to you, Sir; I have been much Satisfy’d with his Services and take the Liberty of Recomending him to you, begging you to introduce him near the most Honble. President to whom he wishes much to present his best respects and mine also.”
        